



Exhibit 10.56
FIFTEENTH AMENDMENT TO OFFICE LEASE
For valuable consideration, the receipt and adequacy of which are expressly
acknowledged, KBSII GRANITE TOWER, LLC, a Delaware limited liability company
("Landlord"), and ANADARKO PETROLEUM CORPORATION, a Delaware corporation
("Tenant") agree as of this 5th day of June, 2013 ("Effective Date") that:
1.Definitions. In this Fifteenth Amendment to Office Lease ("Fifteenth
Amendment"), the following terms have the meaning given:
A.Landlord: KBSII Granite Tower, LLC, a Delaware limited liability company, as
successor to Cumberland Office Park, LLC, a Georgia limited liability company,
as successor to Denver-Stellar Associates Limited Partnership, a Delaware
limited partnership.
B.Tenant: Anadarko Petroleum Corporation, a Delaware corporation.
C.Lease: Agreement of Lease dated July 30, 2002, between Denver-Stellar
Associates Limited Partnership, a Delaware limited partnership ("DSA"), and
Western Gas Resources, Inc. ("Original Tenant") ("Original Lease"), as amended
by:
(1)First Amendment to Lease, dated as of September 10, 2002, between DSA and
Original Tenant ("First Amendment");
(2)Second Amendment to Lease, dated as of July 23, 2004, between DSA and
Original Tenant ("Second Amendment");
(3)Third Amendment to Lease, dated as of November 1, 2004, between DSA and
Original Tenant ("Third Amendment");
(4)Fourth Amendment to Lease, dated as of December 31, 2004, between DSA and
Original Tenant ("Fourth Amendment");
(5)Fifth Amendment to Lease, dated as of April 20, 2005, between DSA and
Original Tenant ("Fifth Amendment");
(6)Sixth Amendment to Lease, dated as of May 18, 2005, between DSA and Original
Tenant ("Sixth Amendment");
(7)Seventh Amendment to Lease, dated as of June 15, 2005, between DSA and
Original Tenant ("Seventh Amendment");
(8)Eighth Amendment to Lease, dated as of November 15, 2005 ("Eighth
Amendment"), between Cumberland Office Park, LLC, a Georgia limited liability
company ("Successor Landlord"), as successor in interest to DSA, and Original
Tenant;






--------------------------------------------------------------------------------






(9)Ninth Amendment to Office Lease between Successor Landlord and Tenant,
successor in interest to Original Tenant, dated as of February 16, 2007 ("Ninth
Amendment") adding the Expansion Space;
(10)Tenth Amendment to Office Lease dated September 11, 2017, between Successor
Landlord and Tenant ("Tenth Amendment");
(11)Eleventh Amendment to Office Lease dated November 9, 2007, between Successor
Landlord and Tenant ("Eleventh Amendment");
(12)Twelfth Amendment to Office Lease dated March 3, 2008, between Successor
Landlord and Tenant ("Twelfth Amendment");
(13)Thirteenth Amendment to Office Lease dated October 6, 2011, between Landlord
and Tenant ("Thirteenth Amendment");
(14)Fourteen Amendment to Office Lease dated November 13, 2012, between Landlord
and Tenant ("Thirteenth Amendment");
(15)This Fifteenth Amendment.
D.Existing Space: Existing Space is comprised of approximately 103,263 rentable
square feet more particularly described in the Ninth Amendment and on the
Premises Schedule attached as Schedule 1 to the Eleventh Amendment (the
"Premises Schedule").
E.Ninth Amendment Expansion Space: Expansion Space added pursuant to the Ninth
Amendment is comprised of the floors or portions thereof more particularly
described in the Ninth Amendment and on the Premises Schedule.
F.Tenth Amendment Expansion Space: Additional space added to the Premises and
more particularly described in the Tenth Amendment and on the Premises Schedule.
G.Suites 400 and 600: Additional space added to the Premises and more
particularly described in the Eleventh Amendment and on the Premises Schedule.
H.Suite 1800: Approximately 14,090 rentable square feet on the eighteenth (18th)
floor of the Building as shown on Exhibit B to the Twelfth Amendment and the
electrical closet on the 17th floor.
I.Suite 1900: Approximately 21,154 rentable square feet on the nineteenth (19th)
floor of the Building as shown on Exhibit A to the Thirteenth Amendment.
J.Suite 2000: Approximately 18,758 rentable square feet on the twentieth (20th)
floor of the Building as shown on Exhibit B to the Thirteenth Amendment.


2

--------------------------------------------------------------------------------





K.Suite 700: Approximately 20,858 rentable square feet on the seventh (7th)
floor of the Building as shown on Exhibit A to the Fourteenth Amendment.
L.Suite 500: Approximately 12,330 rentable square feet on the fifth (5th) floor
of the Building known as Suite 500 as shown on Exhibit A to the Fifteenth
Amendment.
M.Building Address:    Granite Tower
1099 18th Street Denver, CO 80202
N.Expiration Date: April 30, 2018 ("Term").
O.    Scheduled Delivery Date of Suite 500: October 1, 2013, subject to Exhibit
C of the Ninth Amendment.
P.    Delivery Date of Suite 500: The actual delivery date as determined
pursuant to Exhibit C to the Ninth Amendment for Suite 500. The Delivery Date
for Suite 500 will be confirmed by a Delivery Date Certificate substantially in
the form of Exhibit D attached to the Ninth Amendment.
Q.    Capitalized Terms: Any capitalized term used in this Fifteenth Amendment
but not defined in this Fifteenth Amendment has the meaning set forth for such
term in the Ninth Amendment.
2.Controlling Lease Documents/Conditions. Except as specifically set forth in
paragraph 5 of the Ninth Amendment, as of the Effective Date, the term "Lease"
shall mean the Original Lease, plus the Ninth, Tenth, Eleventh, Twelfth,
Thirteenth, Fourteenth and Fifteenth Amendments. The First through Eighth
Amendments, inclusive, were terminated and replaced in their entirety by the
Ninth Amendment.
3.Suite 500. Upon the mutual execution hereof, Landlord leases to Tenant and
Tenant leases from Landlord Suite 500 in accordance with this Fifteenth
Amendment.
A.Landlord will deliver Suite 500 to Tenant on or before the Scheduled Delivery
Date of Suite 500 in its current "as is" condition, broom clean, floors vacuumed
and with the personal property of the prior occupants, if any, removed. From and
after the Delivery Date for Suite 500, all references in the Lease to the term
"Premises" shall include Suite 500. The commencement date for Suite 500 shall be
the date which is ninety (90) days after the Delivery Date for Suite 500 ("Suite
500 Commencement Date"). The obligation to pay Rent for Suite 500 as set forth
in the Suite 500 Rent Schedule below will commence ninety (90) days after the
Suite 500 Commencement Date ("Suite 500 Rent Commencement Date").
B.Tenant will pay Base Rent and Additional Rent for Suite 500 commencing on the
Suite 500 Rent Commencement Date for the balance of the Term of the Lease as
follows:


3

--------------------------------------------------------------------------------





SUITE 500 RENT SCHEDULE
Term
Per Sq. Ft. (12,330 RSF)
Monthly Base Rent
Periodic Base Rent
1-1-14 to 3-31-14*
$0.00
$0.00
$0.00
4-1-14 to 3-31-15*
$30.00
$30,825.00
$369,900.00
4-1-15 to 3-31-16
$30.50
$31,338.75
$376,065.00
4-1-16 to 3-31-17
$31.00
$31,852.50
$382,230.00
4-1-17 to 4-30-18
$31.50
$32,366.25
$388,395.00

*    The foregoing Suite 500 Rent Schedule is based on a Delivery Date for Suite
500 of October 1, 2013. To the extent the Delivery Date for Suite 500 is later
than October 1, 2013, the foregoing schedule shall be automatically adjusted to
reflect the actual Suite 500 Commencement Date and Suite 500 Rent Commencement
Date.
Except as set forth above, Schedule 2 to the Eleventh Amendment, as modified by
the Twelfth Amendment, Thirteenth Amendment and Fourteenth Amendment remains in
full force and effect for the balance of the Term.
C.For the period commencing on the Suite 500 Commencement Date through the
expiration of the Term, Tenant shall have the right to lease from the Parking
Garage Operator an additional fourteen (14) parking spaces in the parking garage
at then current monthly rates posted by the Parking Garage Operator of which ten
percent (10%) of such spaces may be reserved. The current market rate for
unreserved parking spaces in the parking garage is $200.00 per space, per month
and the current market rate for reserved parking spaces in the parking garage is
$250.00 per space, per month.
D.Tenant agrees to accept Suite 500 in its current "as-is" condition, broom
clean, floors vacuumed and with the personal property of the prior occupants, if
any, removed subject to Landlord's obligation to provide the tenant finish
allowance ("Suite 500 Finish Allowance") described in the next sentence. The
Suite 500 Finish Allowance will be Three Hundred Sixty-Nine Thousand Nine
Hundred Dollars ($369,900.00) based on Thirty Dollars ($30.00) per rentable
square feet in Suite 500. Construction of the tenant improvements for Suite 500
shall be governed by Exhibit C to the Ninth Amendment and payment of the Suite
500 Finish Allowance by Landlord shall be governed by the provisions of Article
9(a) of Exhibit C to the Ninth Amendment. Notwithstanding the foregoing,
however, Article 9(b) of Exhibit C to the Ninth Amendment shall not apply to
Suite 500. Paragraph 1(c) of the Ninth Amendment is amended to provide that
Karla Flowers is "Landlord's Representative" for purposes of the construction of
the tenant improvements in Suite 500.
E.From and after the Delivery Date for Suite 500, all references in the Lease to
the term "Premises" shall be deemed to include Suite 500, all of the Premises
shown on the Premises Schedule will have been delivered and the Premises will
contain approximately 343,080 rentable square feet as stated on the Premises
Schedule.
4.Base Year. In addition to paying Base Rent for Suite 500 as set forth above,
Tenant


4

--------------------------------------------------------------------------------





shall pay as "additional rent", commencing on the Suite 500 Rent Commencement
Date, an amount determined in accordance with Paragraph 4 of the Original Lease
as amended by the next sentence. As of January 1, 2014, the "Suite 500 Operating
Expense Base Amount", "Suite 500 Tax Base Amount", for Suite 500 only will be
the dollar amounts of Operating Expenses and Taxes, respectively, per rentable
square foot calculated by Landlord for the calendar year 2014, as they may be
adjusted pursuant to subparagraph 4(a)(vii)(A) of the Original Lease. Landlord
will advise Tenant in writing promptly upon their determination in early 2015.
Commencing January 1, 2015, Tenant will pay as "additional rent" for Suite 500,
Tenant's Proportionate Share of the increases, in Operating Expenses and Taxes,
per rentable square foot of Suite 500, in excess of the Suite 500 Operating
Expense Base Amount and Suite 500 Tax Base Amount, respectively.
5.Broker. Each of Landlord and Tenant represents and warrants to the other that
neither has dealt with any broker or agent in negotiating this Fifteenth
Amendment except Newmark Grubb Knight Frank (Landlord's broker) and Cushman &
Wakefield of Texas, Inc. (Tenant's broker) (collectively, the "Brokers").
Landlord will pay any commission owed to the Brokers pursuant to a separate
agreement. Each of Landlord and Tenant will indemnify and hold the other
harmless from all damages paid or incurred by the other resulting from any
claims asserted against such party by brokers or agents claiming through the
other party.
6.Tenant's Proportionate Share. Upon the Effective Date hereof, the first two
paragraphs of Paragraph 10 in the Thirteenth Amendment are deemed deleted and
replaced with the following:
The parties acknowledge that the Building consists of a total of 562,592
rentable square feet. As of the Effective Date hereof, the first sentence of
Section 4(a)(iv) of the Original Lease is deemed deleted in its entirety and
replaced with the following:
"Tenant's Proportionate Share" shall mean the percentage calculated by dividing
the rentable area of the Premises by 562,592 square feet.
Tenant's Proportionate Share for Suite 500 is 2.1916%. In accordance with the
Ninth Amendment, Tenant's Proportionate Share of the Premises and Suite 500 will
be calculated in accordance with Section 4(a)(iv) of the Original Lease, as
amended hereby, as and when Base Rent commences for Suite 500.
Upon the Effective Date hereof, Exhibit E to the Thirteenth Amendment is deemed
deleted in its entirety and replaced with the new Exhibit E attached hereto and
incorporated herein by reference.
7.Renewal Option. The provisions of Article 12 of the Ninth Amendment are deemed
to apply to Suite 500.
8.Telephone and Telecommunications Services. Landlord and Tenant acknowledge and
agree that the provisions of Article 27 of the Original Lease shall apply to the
entirety of the Premises.


5

--------------------------------------------------------------------------------





9.Reaffirmation of Lease Terms. Tenant and Landlord agree that the terms,
covenants, and conditions of the Lease shall remain and continue in full force
and effect as amended herein. Tenant confirms that Landlord is in compliance
with the Lease provisions and that Tenant does not have any defenses, claims or
offsets against Landlord as of the Effective Date. As of the Effective Date,
Tenant waives and releases Landlord and its agents and employees, from any and
all claims, demands, damages, actions, causes of action, or suits of any kind or
nature whatsoever, known or unknown, arising out of or in connection with the
Lease and/or the use or occupancy of the Premises prior to the Effective Date.
Except as specifically modified in this Fifteenth Amendment, the Lease remains
in full force and effect. If there is any conflict between the terms and
provisions of this Fifteenth Amendment and the terms and provisions of the Lease
as amended by the Ninth, Tenth, Eleventh, Twelfth, Thirteenth and Fourteenth
Amendments, the terms and provisions of this Fifteenth Amendment shall govern.
10.Authority. Each of Landlord and Tenant represents and warrants to the other
that the person executing this Fifteenth Amendment on behalf of such party is
duly authorized to do so. As of the Effective Date, Tenant represents and
warrants to Landlord that (a) there are no subleases, assignments, or other
agreements between Tenant and any third party concerning or affecting the Lease
or the Premises or any portion thereof; and (b) Tenant has not assigned,
conveyed, pledged, or granted any interest in the Lease or any portion of the
Premises to any person or entity.
11.Anti-Terrorism Statute Compliance. Tenant hereby represents and warrants to
Landlord that Tenant is not: (1) in violation of any Anti-Terrorism Law; (2)
conducting any business or engaging in any transaction or dealing with any
prohibited Person, including the making or receiving or any contribution of
funds, goods or services to or for the benefit of any Prohibited Person; (3)
dealing in, or otherwise engaging in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13221; (4)
engaging in or conspiring to engage in any transaction that evades or avoids, or
had the purpose of evading or avoiding, or attempts to violate any of the
prohibitions set forth in any Anti-Terrorism Law; or (5) a Prohibited Person,
nor are any of its partners, members, managers, officers or directors a
Prohibited Person. As used herein, "Antiterrorism Law" is defined as any law
relating to terrorism, anti-terrorism, money laundering or anti-money laundering
activities, including Executive Order No. 13224 and Title 3 of the USA Patriot
Act. As used herein "Executive Order No. 13224" is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
"Blocking Property and Prohibiting Transactions With Persons Who Commit, or
Support Terrorism" "Prohibited Person" is defined as (1) a person or entity that
is listed in the Annex to Executive Order 13224; (ii) a person or entity with
whom Tenant or Landlord is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, or (iii) a person or entity that is named
as a "specially designated national and blocked person' on the most current list
published by the U.S. Treasury Department Office Of Foreign Assets Control as
its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any replacement
website or other official publication of such list. "USA Patriot Act" is defined
as the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001" (Public Law 107-56).


6

--------------------------------------------------------------------------------





12.Miscellaneous.
(a)Governing Law. The governing law of this Fifteenth Amendment and all
provisions hereunder shall be governed by and construed in accordance with the
laws of the State of Colorado.
(b)Complete Agreement. This Fifteenth Amendment contains all agreements,
understandings and arrangements between the parties hereto with regard to the
matters described herein.
(c)Benefit. Subject to the limitations on Tenant's assignment and subleasing
provided in the Lease, this Fifteenth Amendment shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.
(d)Amendment. This Fifteenth Amendment may not be amended except in writing
signed by the parties hereto.
(e)Headings. The paragraph headings of this Fifteenth Amendment are for
reference only and shall not be deemed to alter or affect the meaning of the
terms hereof.
(f)Binding Effect. This Fifteenth Amendment becomes effective only upon the
execution and delivery by Landlord and Tenant.
(g)Time. Time is of the essence hereof,
(h)Survival. All covenants, agreements, representations and warranties as set
forth in this Fifteenth Amendment shall survive the termination of the Lease as
amended herein.
(i)Counterparts. This Fifteenth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Fifteenth Amendment
to Lease on the day and year first above written.


Signatures appear on following page.






7

--------------------------------------------------------------------------------






LANDLORD:
KBSII GRANITE TOWER, LLC, a Delaware limited
liability company
By: KBS Capital Advisors, LLC, its Authorized Agent
By:
/s/ Mark Brecheen

Mark Brecheen, Senior Vice President 7/31/13
TENANT:
ANADARKO PETROLEUM CORPORATION,
a Delaware corporation
By:    /s/ Authorized Signatory
Its:    Authorized Signatory, SVP & CIO
By:    /s/ Authorized Signatory
Its:    EVP, General Counsel, & CAO




8

--------------------------------------------------------------------------------






EXHIBIT A
SUITE 500
kbsriiq42018ex1056pg1.jpg [kbsriiq42018ex1056pg1.jpg]


9

--------------------------------------------------------------------------------






EXHIBIT E
TENANT'S PROPORTIONATE SHARE
Suite 500 Commencement Date :
October 1, 2013
Building Square footage:
562,592
 
Suite
Square Footage
Pro-Rata
Share
 
 
 
Suite 400
16,506
2.9339%
Suite 500
12,330
2.1916%
Suite 550
6,003
1.0670%
Suite 600
21,008
3.7341%
Suite 700
20,858
3.7075%
Suite 900
20,297
3.6077%
Suite 1000
20,297
3.6077%
Suite 1100
20,297
3.6077%
Suite 1200
20,298
3.6079%
Suite 1300
20,740
3.6865%
Suite 1400
20,740
3.6865%
Suite 1500
20,740
3.6865%
Suite 1600
21,080
3.7469%
Suite 1700
19,688
3.4995%
Suite 1800
20,138
3.5795%
Suite 1900
21,154
3.7600%
Suite 2000
19,752
3.5108%
Suite 2200
21,154
3.7600%
TOTAL
343,080
60.9820%







10